Exhibit 10(a)20 BASE SALARIES OF NAMED EXECUTIVE OFFICERS THE SOUTHERN COMPANY The following are the annual base salaries, effective March 1, 2011, of the current Chief Executive Officer and Chief Financial Officer of The Southern Company (the “Company”) and certain other current or former executive officers of the Company who served during 2010. David M. Ratcliffe*$1,163,351 Chairman and Chief Executive Officer W. Paul Bowers** $721,928 Executive Vice President and Chief Financial Officer Thomas A. Fanning***$1,070,000 Chairman, President and Chief Executive Officer Charles D. McCrary$758,611 Executive Vice President of the Company, President and Chief Executive Officer of Alabama Power Company Michael D. Garrett****$695,402 Executive Vice President of the Company, President and Chief Executive Officer of Georgia Power Company Art P. Beattie***** $556,400 Executive Vice President and Chief Financial Officer *Retired December 1, 2010 **Through August 12, 2010 ***Effective December 1, 2010 ****Retired December 31, 2010 *****From August 13, 2010
